department of the treasury internal_revenue_service washington d c jan se tep era ts government entities division uic legend taxpayer a address b custodian m company n company o ira annuity x country w trust t amount a amount b amount c dear this is in response to your request dated as supplemented by correspondence dated the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ in which you request a waiver of the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page 20u613uu36 taxpayer a age represents that he received a distribution from ira annuity x totaling amount b taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to miscommunication or misunderstanding with company n which led to amount b being placed into a non-ira account taxpayer a further represents that amount b has not been used for any other purpose taxpayer a established a self-directed individual_retirement_account _ with custodian m by means of rollovers totaling ira in amount a from other iras in m as custodian established ira annuity x through company n the representative for company n in country w was company o taxpayer a was the individual insured under ira annuity x and custodian m was shown as the owner of ira annuity x ira annuity x had a 10-year maturity as measured from its issuance date of taxpayer a through custodian it has been represented that taxpayer a received distributions from his ira annuity x with respect to calendar years through in upon divorce from his wife taxpayer a established trust a custodian m was notified that taxpayer a wanted to change his beneficiary from his former spouse to trust a and custodian m requested the appropriate documents from company n documents received from company n relating to his change_of beneficiary however company n either did not receive the forms or did not process them accordingly during acceptance and returned it to company n as a result effective ownership of ira annuity x was changed from custodian m to taxpayer a taxpayer a signed another declaration of taxpayer a signed the in the declaration of acceptance declaration provides as follows the undersigned taxpayer a address b herewith takes over as owner all rights and obligations of ira annuity x issued trust t is then named as the beneficiary of taxpayer a’s ira annuity x it has been represented that is not the correct date_of_issuance of ira annuity x see above of ira annuity x and did not understand that by signing the declaration of at the time taxpayer a believed he was merely changing the beneficiary page 2006138uu55 acceptance that the contract ownership was being changed from custodian m to himself taxpayer a was not advised by either custodian m company n or company o that his signing the above-referenced declaration would result in his receiving a taxable_distribution totaling the then ira annuity x amount which approximated amount b it was not until almost two years later during that taxpayer a became aware of the distribution when he received a corrected form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc with respect to calendar_year which showed a distribution in the amount of amount c accompanying this form 1099-r was a letter from custodian m which indicated that because the ownership of ira annuity x was no longer in the name of custodian m it was no longer tax- deferred the letter also indicated that taxpayer a’s account remained open and gave the same annuity number that taxpayer a’s annuity_contract had prior to it has been represented that the contract number associated with ira annuity x was not changed after taxpayer a signed the above-referenced and that that no funds were transferred out of declaration during ira annuity x into another annuity after taxpayer a signed the above-referenced declaration after receiving the letter and corrected form 1099-r referenced above taxpayer a requested that custodian m correct the change_of_ownership so that taxpayer a would not have to take amount c income for however custodian m indicated that it could not do so additionally company n advised taxpayer a that it could not do so into a letter from custodian m to taxpayer a indicates in relevant part that company n had advised custodian m that taxpayer a’s__ declaration created a deemed_distribution additionally said letter indicated that custodian m did not receive a request from taxpayer a to change the ownership of his ira annuity x based on the facts and representations you request a ruling that the internal_revenue_service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount b from jra annuity x with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or page z20061svod distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only page distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was caused by either a miscommunication or a misunderstanding with company n which led to amount b being placed into a non-ira account thus based on the above we conclude with respect to your ruling_request the interna revenue service hereby waives the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount b from ira annuity x taxpayer a is granted a period not to exceed 60-days as measured from the date of this letter_ruling to contribute an into another ira either ira annuity or ira amount not to exceed said amount b account maintained either with custodian m or any other entity authorized to act as an ira custodian in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code made applicable to an ira pursuant to code sec_408 with respect to any calendar_year no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer s that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent page a copy of this letter_ruling has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions please contact esquire d at sincerely yours v ay -- frances v sloary manager employee plang technical group enclosures deleted copy of this letter notice of intention to disclose notice
